Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to an apparatus of a noise reducing device for a wind turbine blade.
Group II, claim(s) 13, drawn to a method of retrofitting a noise reducing device on a wind turbine blade.
Group III, claim(s) 14, drawn to a method of manufacturing a noise reducing device for a wind turbine blade.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species Group A – Second Noise Reducing Device Mount Configuration
Species A-I as represented by Fig. 6, Claim 7, Claim 11, Claim 12
Species A-II as represented by Fig. 7, Claim 7, Claim 11, Claim 12
Species A-III as represented by Fig. 15, Claim 7, Claim 8, Claim 12
Species Group B – Second Noise Reducing Device Shape
Species B-I as represented by Fig. 10a
Species B-II as represented by Fig. 10b
Species B-III as represented by Fig. 10c
Species B-IV as represented by Fig. 10d
Species B-V as represented by Fig. 10e
Species B-VI as represented by Fig. 10f
Species Group C – Second Noise Reducing Device Spacing
Species C-I as represented by Fig. 11a
Species C-II as represented by Fig. 11b
Species Group D - Second Noise Reducing Device Angling
Species D-I as represented by Fig. 12a
Species D-II as represented by Fig. 12b
Species D-III as represented by Fig. 12c
Species Group E
Species E-I as represented by Fig. 13, Claim 4, Claim 9
Species E-II as represented by Fig. 14, Claim 4, Claim 9
Examiner notes that Figs. 1-5 appears to be generic to all species.
Besides the claims listed above, all other claims appear to be generic.
Applicant is required, in reply to this action, from each species group identified above, to elect a single disclosed species, or a single grouping of species to which the claims shall be restricted if no generic claim is finally held to be allowable (i.e. selection of one species from each Group). The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of at least one array of second noise reducing elements, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent Application Publication 2008/0187442 to Standish et al. (Standish).  
claim 1, a noise reducing device (28) for a wind turbine blade (22), having a first end (84 or 86), a second end (36), a first side surface (62), and a second side surface (64), wherein the noise reducing device comprises a base part (58, 60) configured for attachment to a trailing edge surface (42, 48) of the wind turbine blade, at least one array of first noise reducing elements (90) extending from a proximal end (66) to the second end (36), and at least one array of second noise reducing elements (112), the second noise reducing elements have a free end and extend at least partly into a gap formed between adjacent first noise reducing elements (90) in a non-loaded condition, wherein the base part extends from the first end (84 or 86) to said proximal end (66), characterised in that the at least one array of second noise reducing elements is attached to or integrated into the base part (58, 60), wherein the at least one array of second noise reducing elements extends parallel (figure 11) to the at least one array of first noise reducing elements along the proximal end, the second noise reducing elements project from a third surface (66) of the base part towards said second end.
Standish further teaches (figures 5 and 11), for claim 14, a method of manufacturing a noise reducing device (28) for a wind turbine blade (22), comprising: manufacturing a noise reducing device (28) having a first end (84 or 86), a second end (36), a first side surface (62), and a second side surface (64), wherein the noise reducing device comprises a base part (58, 60) configured for attachment to a trailing edge surface (42, 48) of the wind turbine blade, and at least one array of first noise reducing elements (90) extending from a proximal end (66) to the second end (36), wherein the base part extends from the first end (84 or 86) to said proximal end (66), .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747